DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 1/4/21.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Claim 14, line 5, after defined by inserted -- a --. 	Claim 14, line 12, after away from deleted “the”, inserted -- a --. 	Claim 14, line 16, after with deleted “a”, inserted -- the --.
Allowable Subject Matter
3. 	Claims 1 – 20 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: The primary
reasons for allowance is that the prior art does not anticipate or make obvious the 

cell that is defined by the first, second, and third electrodes and an electrolyte solution 
in the fluid reservoir while the nanoindenter is applying the load” in combination with
the other limitations presented in claim 1 and “moving the holder relative to the wall 
of the fluid reservoir and toward or away from a nanoindenter while the wall remains 
in a fixed position” in combination with the other limitations presented in claim 14. Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Statement of Reasons for Allowance.”
Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Hansen (10,876,992) discloses wicking channels.6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/13/21